                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

    SAMONE T. PARKER, Individually and as
    Special Administrator of the Estate of Tonya
    L. Drapeau, deceased;                                                               8:18CV123

                             Plaintiff,
                                                                              THIRD AMENDED
          vs.                                                             CASE PROGRESSION ORDER

    THE UNITED STATES OF AMERICA,
    VISTA STAFFING SOLUTIONS, INC.,
    NEVINE MAHMOUD, M.D.; and ROBIN
    HARRIS, R.N.;

                             Defendants.

        This matter comes before the Court following a status conference held with counsel for the
parties on April 6, 2020. After a review of the Joint Motion for Extension of Expert Designation
Deadline and Deposition Deadline (Filing No. 207), and in accordance with the matters discussed
during the telephone conference,

          IT IS ORDERED that the Joint Motion for Extension of Expert Designation Deadline and
          Deposition Deadline (Filing No. 207) is granted and the second amended case progression
          order is amended as follows:

                1)   The pretrial conference scheduled for September 25, 2020, is cancelled and will
                     be rescheduled at a later date.

                2)   The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
                     the Federal Rules of Civil Procedure remains April 28, 2020.

                3)   On or before May 5, 2020, the parties shall notify the Court regarding the
                     outcome of mediation scheduled for April 28, 2020.

                4)   The deadlines for completing expert disclosures1 for all experts expected to testify
                     at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                     experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the defendants:                   July 31, 2020
                            Plaintiffs’ rebuttal:                 August 31, 2020

                5)   The deposition deadline, including but not limited to depositions for oral
                     testimony only under Rule 45, is September 15, 2020.

1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
   6)    A status conference to discuss dispositive motions, the pretrial conference and
         trial dates, and settlement status will be held with the undersigned magistrate
         judge on September 25, 2020, at 10:00 a.m. by telephone. Counsel shall use the
         conferencing instructions assigned to this case to participate in the conference.

   7)    The deadline for filing motions to dismiss and motions for summary judgment is
         October 30, 2020.

   8)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is October 30, 2020.

   9)    The parties shall comply with all other stipulations and agreements recited in their
         Rule 26(f) planning report that are not inconsistent with this order.

   10) All requests for changes of deadlines or settings established herein shall be
       directed to the undersigned magistrate judge. Such requests will not be considered
       absent a showing of due diligence in the timely progression of this case and the
       recent development of circumstances, unanticipated prior to the filing of the
       motion, which require that additional time be allowed.


Dated this 6th day of April, 2020.
                                              BY THE COURT:

                                              s/Michael D. Nelson
                                              United States Magistrate Judge
